Per Curiam.
This appeal involves the question of whether parental rights to two minor children should be terminated. The county court for Hall County, Nebraska, terminated the parental rights. On appeal to the district court, the order of the county court terminating the rights of the natural mother was affirmed, but the order terminating the parental rights of the father was reversed and the matter was remanded to the county court for further proceedings. We have reviewed the matter now on appeal and conclude that the order of the district court should be affirmed.
*627For that reason the judgment of the district court reversing the judgment of the county court is affirmed.
Affirmed.